            Case 1:21-mc-00423-AT Document 6 Filed 05/04/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
                                        :
IN THE MATTER OF THE EX PARTE                                   Misc. Case No.: 21-mc-423
APPLICATION OF PATOKH CHODIEV           :
FOR AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782            :

--------------------------------------- X

                         DECLARATION OF KATE MAGUIRE

       Pursuant to 28 U.S.C. § 1746, I, Kate Maguire, declare under penalty of perjury as

follows:

       1.      I am a British national and a solicitor admitted to practice in England and

Wales. I submit this Declaration in support of the Application for Leave to Take Discovery

for Use in Foreign Proceedings pursuant to 28 U.S.C. § 1782 by Patokh Chodiev.

       2.      I am personally familiar with the applicant Mr. Chodiev, the impact of the

World-Check report on him, and his efforts to seek removal of that report. Since April 2010, I

have been the in-house General Counsel for Musana Plus Services Limited (“Musana”), the

family office for Mr. Chodiev and his family. My job responsibilities include engaging with

counter-parties on corporate matters, receiving and sending correspondence on behalf of Mr.

Chodiev and members of the Chodiev family related to legal matters, and working with

external counsel as needed, including dispute resolution.

       3.      The applicant Mr. Chodiev is a Belgian citizen, who has significant business

and personal ties to London, England. He is a successful and respected international

businessperson, author and philanthropist. He is a member of the Board of Directors of the

Eurasian Resources Group (“ERG”), which is a leading diversified natural resources group.

ERG has a portfolio of production assets and development projects in 15 countries and


                                               1
               Case 1:21-mc-00423-AT Document 6 Filed 05/04/21 Page 2 of 3


employs more than 85,000 people globally.1 Mr. Chodiev is also the founder of the

International Chodiev Foundation, which since 1996 has worked tirelessly to transform the

lives of young people around the world. It has managed more than 1,000 projects, in more

than five countries worldwide. Mr. Chodiev is Muslim and originally from Central Asia, and

he continues to be involved in various charitable and philanthropic organizations in the

region.

          4.      On August 3, 2020 Refinitiv sent an email to me indicating that it intended to

publish a report in its World-Check database regarding Mr. Chodiev (“Report”). The

signature on the email indicated that the sender, Deborah Kemp, was sending it from

Refinitiv. Attached as Exhibit A is a true and correct copy of an email chain containing that

August 3, 2020 email.

          5.      Despite initial correspondence in which I made a request for more than a three-

day window to provide a response to Refinitiv’s email (some of which fell over a weekend)

Refinitiv proceed to publish the Report on August 17, 2020. Attached as Exhibit B is a true

and correct copy of the World-Check report on Mr. Chodiev as it was provided to me at the

time. In preparation for this declaration, I obtained a current version of the Report, which is

identical in substance to the Report published on August 17, 2020.

          6.      On August 24, 2020, I sent a letter to Refinitiv on behalf of Mr. Chodiev

identifying inaccuracies and issues with the Report and requesting that, in the light of these

issues, the Report be removed. In the spirit of establishing a correct and responsible record, I

also reminded Refinitiv that they had previously mis-identified Mr. Chodiev as a “Politically

Exposed Person” and had to remove that mis-identification from the World-Check database

after they confirmed that the news sources on which that assessment was made were


1
    https://www.eurasianresources.lu/en/pages/group-at-a-glance/group-at-a-glance.
                                                 2
         Case 1:21-mc-00423-AT Document 6 Filed 05/04/21 Page 3 of 3




erroneous. Attached as Exhibit C is a true and correct copy of that August 24, 2020 letter to

Refinitiv.

         8.       Following publication of the World Check Report, I am informed and believe

that it was l°mmunicated to third parties, including corporate services providers, banks, law

firms, audit    ~nd accountancy firms with which Mr. Chodiev works and which pay for access
to World-Cl eek. This fact has caused Mr. Chodiev (and his business enterprises) to suffer

both profes lional and personal harm. Further, the existence of this Report implicates other

members of l       . Chodiev's family members and business associates.

         9.       Despite several months of additional correspondence between August 2020 and

April 2021, Refinitiv has not removed the Report, which is identical in substance to the

Report pubr shed on August 17, 2020. In addition, Refinitiv has not adequately responded to

data subject access requests from Mr. Chodiev. Due to these failures, Mr. Chodiev anticipates

       . Iprocee d.mgs agamst
commencmg                 . R efirmtlv
                                   .. m. t he u mte
                                                 . d K.mgdom.

         10.      I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.



Dated:         ly  3, 2021
               Lbndon. United Kin!!dom




                                                  3
